Title: To Benjamin Franklin from Jean-Baptiste-Jacques Elie de Beaumont, 14 April 1783
From: Elie de Beaumont, Jean-Baptiste-Jacques
To: Franklin, Benjamin


Monsieur
Paris 14 avril 1783.
J’ai l’honneur de faire tous mes remercimens a votre excellence de la bonté qu’elle a eüe de m’envoyer la belle médaille frappée pour les Etats-unis. C’est un monument du plus grand evenement qui soit dans les fastes du monde, et je ne vous dirai point en face quel est l’homme que cet evenement honore le plus. Vous avés plusieurs genres d’immortalité a la fois et Vous n’avés qu’a choisir.
La distance de nos demeures, et l’accablement de la perte cruelle que j’ai soufferte en perdant la femme la plus respectable m’ont retenu depuis longtems chès moi avec ma douleur et mon fils pour toute consolation, sans quoi je me serois fait un devoir de cultiver votre ancienne amitie. Je vous supplie de me faire dire quels sont les jours ou l’on vous trouve certainement a passy sans vous deranger j’aurois a vous entretenir de quelque chose d’interessant, mais j’ai besoin aussi de La certitude de vous trouver.
Je suis avec tout le respect que vous inspirès par vous même de votre excellence Monsieur Le tres humble et tres obeissant serviteur
Elie DE Beaumont
